Exhibit 10.5
INTERCREDITOR AGREEMENT
     Intercreditor Agreement (this “Agreement”), dated as of August 4, 2009,
among Credit Suisse, as Second Lien Collateral Agent (in such capacity, and as
more specifically defined below, the “Second Priority Representative”) for the
Second Priority Secured Parties (as defined below), U.S. Bank National
Association, as Third Lien Collateral Agent (in such capacity, and as more
specifically defined below, the “Third Priority Representative”) for the Third
Priority Secured Parties (as defined below), COMMERCIAL VEHICLE GROUP, INC., a
Delaware corporation (the “Company”) and the other Loan Parties (as defined
below).
     WHEREAS, the Company, the Second Priority Representative, the Second
Priority Administrative Agent and certain financial institutions and the other
entities party thereto are entering into a Second Lien Term Loan Agreement,
dated as of the date hereof (the “Existing Second Priority Agreement”), pursuant
to which such financial institutions and other entities have agreed to make
loans to the Company;
     WHEREAS, the Company, the subsidiary guarantors party thereto and the Third
Priority Representative are parties to a Third Lien Indenture, dated as of the
date hereof (the “Existing Third Priority Agreement”), pursuant to which the
Company has issued to certain holders 11%/13% Third Lien Senior Secured Notes
due 2013;
     WHEREAS, the Company and the other Loan Parties propose to grant to the
Second Priority Representative security interests in the Common Collateral to
secure the payment and performance of the Second Priority Obligations;
     WHEREAS, the Company and the other Loan Parties propose to grant to the
Third Priority Representative security interests in the Common Collateral to
secure the payment and performance of the Third Priority Obligations; and
     WHEREAS, the parties hereto have agreed to execute and deliver this
Agreement for the purpose of setting forth the relative priority of the Liens
created by the Second Priority Security Documents and the Third Priority
Security Documents (as such terms are hereinafter defined) in respect of the
exercise of the rights and remedies in respect of the Common Collateral and the
application of proceeds thereof;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
     SECTION 1. DEFINITIONS.
     1.1. Defined Terms. The following terms, as used herein, have the following
meanings:
     “Additional Debt” has the meaning as set forth in Section 9.3(b).
     “Additional Second Priority Agreement” means any agreement approved for
designation as such by the Second Priority Administrative Agent, the Second
Priority Representative and the Company.
     “Additional Third Priority Agreement” means any agreement approved for
designation as such by the Second Priority Administrative Agent, the Second
Priority Representative, the Third Party Representative and the Company.

1



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning set forth in the introductory paragraph hereof.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
     “Common Collateral” means all assets that are both Second Priority
Collateral and Third Priority Collateral.
     “Company” has the meaning set forth in the introductory paragraph hereof.
     “Comparable Third Priority Security Document” means, in relation to any
Common Collateral subject to any Second Priority Security Document, the Third
Priority Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.
     “DIP Financing” has the meaning set forth in Section 5.2.
     “Enforcement Action” means, with respect to the Second Priority Obligations
or the Third Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the Second Priority Documents or the Third Priority Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.
     “Enforcement Notice” has the meaning set forth in Section 3.7(a).
     “Existing Second Priority Agreement” has the meaning set forth in the
second WHEREAS clause of this Agreement.
     “Existing Third Priority Agreement” has the meaning set forth in the third
WHEREAS clause of this Agreement.
     “First Lien Intercreditor Agreement” the Intercreditor Agreement, dated on
the date hereof, by and among the Company, the Subsidiary Guarantors party
thereto from time to time, the First Priority Representative, Second Priority
Representative and the Third Priority Representative.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
     “Loan Party” means the Company and its Subsidiaries that are now or
hereafter become parties to any Second Priority Document or Third Priority
Document. All references in this Agreement to any Loan Party shall include such
Loan Party as a debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding.

2



--------------------------------------------------------------------------------



 



     “Person” means any person, individual, sole proprietorship, partnership,
joint venture, corporation, limited liability company, unincorporated
organization, association, institution, entity, party, including any government
and any political subdivision, agency or instrumentality thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.
     “Recovery” has the meaning as set forth in Section 5.5.
     “Second Priority Administrative Agent” means Credit Suisse, as the
administrative agent and collateral agent for the Second Priority Secured
Parties under the Second Priority Agreement, together with any of its successors
and assigns.
     “Second Priority Agreement” means the collective reference to (a) the
Existing Second Priority Agreement, (b) any Additional Second Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement, any Additional Second Priority Agreement or any other
agreement or instrument referred to in this clause (c). Any reference to the
Second Priority Agreement hereunder shall be deemed a reference to any Second
Priority Agreement then extant.
     “Second Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Company or any other Loan Party, in which a Lien is
granted or purported to be granted to any Second Priority Secured Party as
security for any Second Priority Obligation.
     “Second Priority Creditors” means the “Lenders” as defined in the Second
Priority Agreement, or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.
     “Second Priority Documents” means each Second Priority Agreement, each
Second Priority Security Document and each Second Priority Guarantee.
     “Second Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Second Priority Obligations.
     “Second Priority Lien” means any Lien created by the Second Priority
Security Documents.
     “Second Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Second Priority Agreement, and (b) all guarantee
obligations, fees, expenses (including fees and expenses of counsel to the
Second Priority Administrative Agent and the Second Priority Representative) and
other amounts payable (including any indemnity for Claims (as defined in the
Second Priority Agreement)) from time to time pursuant to the Second Priority
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding.
     “Second Priority Obligations Payment Date” means the first date on which
(a) the Second Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full, (b) all commitments to
extend credit under the Second Priority Documents have been terminated, and
(c) the Second Priority Representative has delivered a written notice to the
Third Priority Representatives stating that the events described in clauses
(a) and (b) have occurred to the satisfaction of the Second Priority Secured
Parties.

3



--------------------------------------------------------------------------------



 



     “Second Priority Representative” has the meaning set forth in the
introductory paragraph hereof, but shall also include any Person identified as a
“Second Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.
     “Second Priority Secured Parties” means the Second Priority Representative,
the Second Priority Creditors and any other holders of the Second Priority
Obligations.
     “Second Priority Security Documents” means the “Security Documents” as
defined in the Second Priority Agreement and any documents that are designated
under the Second Priority Agreement as “Second Priority Security Documents” for
purposes of this Agreement.
     “Secured Parties” means the Second Priority Secured Parties and the Third
Priority Secured Parties.
     “Standstill Period” has the meaning as set forth in Section 3.2.
     “Surviving Obligations” has the meaning set forth in Section 3.7(b).
     “Third Priority Agreement” means the collective reference to (a) the
Existing Third Priority Agreement, (b) any Additional Third Priority Agreement
and (c) any other credit agreement, loan agreement, note agreement, promissory
note, indenture, or other agreement or instrument evidencing or governing the
terms of any indebtedness or other financial accommodation that has been
incurred to extend, replace, refinance or refund in whole or in part the
indebtedness and other obligations outstanding under the Existing Third Priority
Agreement, any Additional Third Priority Agreement or any other agreement or
instrument referred to in this clause (c). Any reference to the Third Priority
Agreement hereunder shall be deemed a reference to any Third Priority Agreement
then extant.
     “Third Priority Collateral” means all assets, whether now owned or
hereafter acquired by the Company or any other Loan Party, in which a Lien is
granted or purported to be granted to any Third Priority Secured Party as
security for any Third Priority Obligation.
     “Third Priority Creditors” means the “Holders” as defined in the Third
Priority Agreement, or any Persons that are designated under the Third Priority
Agreement as the “Third Priority Creditors” for purposes of this Agreement.
     “Third Priority Documents” means each Third Priority Agreement, each Third
Priority Security Document and each Third Priority Guarantee.
     “Third Priority Guarantee” means any guarantee by any Loan Party of any or
all of the Third Priority Obligations.
     “Third Priority Lien” means any Lien created by the Third Priority Security
Documents.
     “Third Priority Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all indebtedness under the Third Priority Agreement, (b) the obligations of
the Loan Parties to the Third Priority Representative under Section 7.07 of the
Third Priority Agreement and (c) all guarantee obligations, fees, expenses
(including fees and expenses of counsel to the Third Priority Representative)
and other amounts payable from time to time pursuant to the Third Priority
Documents.
     “Third Priority Representative” has the meaning set forth in the
introductory paragraph hereof, but shall also include any Person identified as a
“Third Priority Representative” in any Third Priority Agreement other than the
Existing Third Priority Agreement.

4



--------------------------------------------------------------------------------



 



     “Third Priority Secured Parties” means the Third Priority Representative,
the Third Priority Creditors and any other holders of the Third Priority
Obligations.
     “Third Priority Security Documents” means the “Security Documents” as
defined in the Third Priority Agreement and any documents that are designated
under the Third Priority Agreement as “Third Priority Security Documents” for
purposes of this Agreement.
     “Unasserted Contingent Obligations” means, at any time, Second Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding the principal of, and interest and premium (if any)
on, and fees and expenses relating to, any Second Priority Obligation) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Second Priority Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
     “Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, amended
and restated, restated, supplemented or otherwise modified, renewed, extended
Refinanced or replaced (ii) any reference herein to any Person shall be
construed to include such Person’s successors or permitted assigns, (iii) any
reference herein to any Loan Party shall be construed to include such Loan Party
as debtor and debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) all
references herein to Sections shall be construed to refer to Exhibits or
Sections of this Agreement, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, and (vii) references to laws or statutes include
all related rules, regulations, interpretations, amendments and successor
provisions.
     SECTION 2. LIEN PRIORITIES.
     2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Third Priority Secured Party securing the
Third Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the Second Priority Secured Parties securing the
Second Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, pledges, deeds, mortgages and other liens, charges or
encumbrances or any defect or deficiency or alleged defect or deficiency in any
of the foregoing, (ii) any provision of the Uniform Commercial Code or any
applicable law or any Second Priority Document or Third Priority Document or any
other circumstance whatsoever and (iii) the fact that any such Liens in favor of
any Second Priority Secured Party securing any of the Second Priority
Obligations are (x) subordinated to any Lien securing any obligation of any Loan
Party other than the Third Priority Obligations or (y) otherwise subordinated,
voided, avoided, invalidated or lapsed.

5



--------------------------------------------------------------------------------



 



     (b) No Third Priority Secured Party shall object to or contest, or support
any other Person in contesting or objecting to, in any proceeding (including
without limitation, any Insolvency Proceeding), the validity, extent,
perfection, priority (as set forth herein) or enforceability of any security
interest in the Common Collateral granted to the Second Priority Secured
Parties; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of the Second Priority Representative or the Second
Priority Secured Parties to enforce this Agreement, including the priority of
the Liens as provided in this Agreement. Notwithstanding any failure by any
Second Priority Secured Party to perfect its security interests in the Common
Collateral or any avoidance, invalidation or subordination by any third party or
court of competent jurisdiction of the security interests in the Common
Collateral granted to the Second Priority Secured Parties, the priority and
rights as between the Second Priority Secured Parties and the Third Priority
Secured Parties with respect to the Common Collateral shall be as set forth
herein.
     2.2 Nature of Second Priority Obligations. Each Third Priority
Representative, on behalf of itself and the other Third Priority Secured Parties
it represents, acknowledges that the amount of Second Priority Obligations that
may be outstanding at any time or from time to time may be increased or reduced,
and that the terms of the Second Priority Obligations may be modified, extended
or amended from time to time, and that the aggregate amount of the Second
Priority Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Third Priority Secured Parties and without
affecting the provisions hereof, whether or not such obligations are permitted
to be incurred pursuant to the Third Priority Documents. The lien priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the Second
Priority Obligations or the Third Priority Obligations, or any portion thereof.
     2.3 Agreements Regarding Actions to Perfect Liens. (a) Each Third Priority
Representative, on behalf of itself and the other Third Priority Secured Parties
it represents, agrees that UCC-1 financing statements, patent, trademark or
copyright filings or other filings or recordings filed or recorded on behalf of
the Third Priority Secured Parties shall be in form reasonably satisfactory to
the Second Priority Representative.
     (b) Each Third Priority Representative, on behalf of itself and the other
Third Priority Secured Parties it represents, agrees that all mortgages, deeds
of trust, deeds and similar instruments (collectively, “mortgages”) now or
thereafter filed against real property in favor of and for the benefit of the
Third Secured Parties shall be in form satisfactory to the Second Priority
Representative and shall contain the following notation (or such other notation
acceptable to the Second Priority Representative): “The lien created by this
mortgage on the property described herein is junior and subordinate to the lien
on such property created by any mortgage, deed of trust or similar instrument
now or hereafter granted to the Second Priority Representative, and its
successors and assigns, in such property, in accordance with the provisions of
that certain Intercreditor Agreement dated as of August 4, 2009 among Credit
Suisse, as Second Priority Representative, U.S. Bank National Association, as
Third Priority Representative and the Loan Parties referred to therein, as
amended, modified or supplemented from time to time.”
     (c) The Second Priority Representative hereby acknowledges that, to the
extent that it holds, or a third party holds on its behalf, physical possession
of or “control” (as defined in the Uniform Commercial Code) over Common
Collateral pursuant to the Second Priority Security Documents, such possession
or control is also for the benefit of the Third Priority Representatives and the
other Third Priority Secured Parties solely to the extent required to perfect
their security interest in such Common Collateral. Nothing in the preceding
sentence shall be construed to impose any duty on the Second Priority
Representative (or any third party acting on its behalf) with respect to such
Common Collateral or provide the Third Priority Representatives or any other
Third Priority Secured Party with any rights with respect to such Common
Collateral beyond those specified in this Agreement and the Third Priority
Security Documents, provided that promptly subsequent to the occurrence of the
Second Priority Obligations Payment Date, the Second Priority Representative
shall (i) deliver to the applicable Third Priority Representative, at the
direction of

6



--------------------------------------------------------------------------------



 



the Second Priority Representative and the Third Priority Representative as is
determined between them in accordance with the this Agreement, at the Loan
Parties’ sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Third Priority Documents or (ii) direct and deliver such Common Collateral as a
court of competent jurisdiction otherwise directs, and provided, further, that
the provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the Second Priority Secured Parties and the Third
Priority Secured Parties and shall not impose on the Second Priority Secured
Parties any obligations in respect of the disposition of any Common Collateral
(or any proceeds thereof) that would conflict with prior perfected Liens or any
claims thereon in favor of any other Person that is not a Secured Party.
     2.4 No New Liens. So long as the Second Priority Obligations Payment Date
has not occurred, the parties hereto agree that (a) no Loan Party shall create
or grant, nor shall any Third Priority Secured Party have any right to require
the creation of any Lien, on any assets of any Loan Party securing any Third
Priority Obligation if these same assets are not subject to, and do not become
subject to, a Lien securing the Second Priority Obligations and (b) if any Third
Priority Secured Party shall acquire or hold any Lien on any assets of any Loan
Party securing any Third Priority Obligation which assets are not also subject
to the Second Priority Lien of the Second Priority Representative under the
Second Priority Documents, then such Third Priority Representative, upon demand
by the Second Priority Representative, will without the need for any further
consent of any other Third Priority Secured Party, notwithstanding anything to
the contrary in any other Third Priority Document either (i) release such Lien
or (ii) assign it to the Second Priority Representative as security for the
Second Priority Obligations (in which case such Third Priority Representative
may retain a Third Priority Lien on such assets subject to the terms hereof). To
the extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to the Second Priority
Secured Parties, the Third Priority Representatives and the other Third Priority
Secured Parties agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section 2.4
shall be subject to Section 4.1.
     SECTION 3. ENFORCEMENT RIGHTS.
     3.1 Exclusive Enforcement. Until the Second Priority Obligations Payment
Date has occurred, whether or not an Insolvency Proceeding has been commenced by
or against any Loan Party, the Second Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Third
Priority Secured Party, but subject to the provisos set forth in Sections 3.2
and 5.1. Upon the occurrence and during the continuance of a Default or an Event
of Default under (and defined in) the Second Priority Documents, the Second
Priority Representative and the other Second Priority Secured Parties may take
and continue any Enforcement Action with respect to the Second Priority
Obligations and the Common Collateral in accordance with the terms of the Second
Priority Documents in such order and manner as they may determine in their sole
discretion.
     3.2 Standstill and Waivers. Each Third Priority Representative, on behalf
of itself and the other Third Priority Secured Parties it represents, agrees
that, until the Second Priority Obligations Payment Date has occurred, subject
to the proviso set forth in Section 5.1:
     (a) they will not take or cause to be taken any Enforcement Action;
     (b) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Third Priority Obligation
pari passu with or senior to, or to give any Third Priority Secured Party any
preference or priority relative to, the Liens with respect to the Second
Priority Obligations or the Second Priority Secured Parties with respect to any
of the Common Collateral;

7



--------------------------------------------------------------------------------



 



     (c) they will not contest, oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Common
Collateral by any Second Priority Secured Party or any other Enforcement Action
taken (or any forbearance from taking any Enforcement Action) by or on behalf of
any Second Priority Secured Party;
     (d) they have no right to (i) direct either the Second Priority
Representative or any other Second Priority Secured Party to exercise any right,
remedy or power with respect to the Common Collateral or pursuant to the Second
Priority Security Documents or (ii) consent or object to the exercise by the
Second Priority Representative or any other Second Priority Secured Party of any
right, remedy or power with respect to the Common Collateral or pursuant to the
Second Priority Security Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent they may have any such
right described in this clause (c), whether as a Third lien creditor or
otherwise, they hereby irrevocably waive such right);
     (e) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Second
Priority Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no Second Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any Second Priority Secured Party with respect to the Common Collateral or
pursuant to the Second Priority Documents;
     (f) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Loan Party or any
of its subsidiaries or affiliates under or with respect to any Third Priority
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any
Third Priority Security Document (other than filing a proof of claim) or
exercise any right, remedy or power under or with respect to, or otherwise take
any action to enforce, other than filing a proof of claim, any Third Priority
Security Document;
     (g) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of any
Common Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Common Collateral or pursuant to the Third Priority Security Documents; and
     (h) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.
provided that, notwithstanding the foregoing, any Third Priority Secured Party
may exercise its rights and remedies in respect of the Common Collateral under
and to the extent provided for in the Third Priority Security Documents or
applicable law (and any recovery therefrom shall be for the benefit of the
Second Priority Secured Parties) after the passage of a period of 270 days (the
“Standstill Period”) from the date of delivery of a notice in writing to the
Second Priority Representative of its intention to exercise such rights and
remedies, which notice may only be delivered following the occurrence of and
during the continuation of an “Event of Default” under and as defined in the
Third Priority Agreements; provided, further, however, that, notwithstanding the
foregoing, in no event shall any Third Priority Secured Party exercise or
continue to exercise any such rights or remedies if, notwithstanding the
expiration of the Standstill Period, (i) any Second Priority Secured Party shall
have commenced and be diligently pursuing the exercise of any of its rights and
remedies with respect to any of the Common Collateral (prompt notice of such
exercise to be given to the Third Priority Representatives) or (ii) an
Insolvency Proceeding in respect of any Loan Party shall have been commenced;
and provided, further, that in any Insolvency

8



--------------------------------------------------------------------------------



 



Proceeding commenced by or against any Loan Party, the Third Priority
Representatives and the Third Priority Secured Parties may take only such
actions as are expressly permitted by Section 5.
     3.3 Judgment Creditors. In the event that any Third Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Second Priority Liens and the Second Priority Obligations) to
the same extent as all other Liens securing the Third Priority Obligations are
subject to the terms of this Agreement.
     3.4 Cooperation. Each Third Priority Representative, on behalf of itself
and the other Third Priority Secured Parties it represents, agrees that each of
them shall take such actions as the Second Priority Representative shall
reasonably request in connection with the exercise by the Second Priority
Secured Parties of their rights set forth herein.
     3.5 [Reserved].
     3.6 Actions Upon Breach. (a) If any Third Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the Second Priority Secured Representative, may interpose as a
defense or dilatory plea the making of this Agreement, and any Second Priority
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Loan Party.
     (b) Should any Third Priority Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten in writing to take any action with respect
to the Common Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any Second Priority Secured Party (in its own
name or in the name of the relevant Loan Party) or the relevant Loan Party may
obtain relief against such Third Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Third Priority Representatives on behalf of each Third Priority
Secured Party it represents that (i) the Second Priority Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Third Priority Secured Party waives any defense that
the Loan Parties and/or the Second Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.
     SECTION 4. APPLICATION OF PROCEEDS OF COMMON COLLATERAL; DISPOSITIONS AND
RELEASES OF COMMON COLLATERAL; INSPECTION AND INSURANCE.
     4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including without limitation any interest earned thereon) resulting
from the sale, collection or other disposition of Common Collateral in
connection with an Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the Second Priority
Representative for application to the Second Priority Obligations in accordance
with the terms of the Second Priority Documents, until the Second Priority
Obligations Payment Date has occurred and thereafter, to the Third Priority
Representatives for application in accordance with the Third Priority Documents.
Until the occurrence of the Second Priority Obligations Payment Date, any Common
Collateral, including without limitation any such Common Collateral constituting
proceeds, that may be received by any Third Priority Secured Party in violation
of this Agreement shall be segregated and held in trust and promptly paid over
to the Second Priority Representative, for the benefit of the Second Priority
Secured Parties, in the same form as received, with any necessary endorsements,
and each Third Priority Secured Party hereby authorizes the Second Priority
Representative to make any such endorsements as agent for the Third Priority
Representatives (which authorization, being coupled with an interest, is
irrevocable).

9



--------------------------------------------------------------------------------



 



     4.2 Releases of Third Priority Lien. (a) Upon any release, sale or
disposition of Common Collateral permitted by the Second Priority Documents or
consented to by the Second Priority Secured Parties (or any requisite percentage
of them) that results in the release of the Second Priority Lien on any Common
Collateral, the Third Priority Liens on such Common Collateral (excluding any
portion of the proceeds of such Common Collateral remaining after the Second
Priority Obligations Payment Date occurs) shall be automatically and
unconditionally released with no further consent or action of any Person.
     (b) The Third Priority Representatives shall promptly execute and deliver
such release documents and instruments and shall take such further actions as
the Second Priority Representative (or, with the consent of the Second Priority
Representative, the Company) shall request to evidence any release of the Third
Priority Liens described in paragraph (a). The Third Priority Representatives
hereby appoints the Second Priority Representative and any officer or duly
authorized person of the Second Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Third Priority Representatives
and in the name of the applicable Third Priority Representative’s or in the
Second Priority Representative’s own name, from time to time, in the Second
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).
     4.3 Inspection Rights and Insurance. (a) Any Second Priority Secured Party
and its representatives and invitees may at any time inspect, repossess, remove
and otherwise deal with the Common Collateral in accordance with the terms of
the Second Priority Documents, and the Second Priority Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Third
Priority Secured Party or liability to any Third Priority Secured Party.
     (b) Until the Second Priority Obligations Payment Date has occurred, the
Second Priority Representative will subject to the terms and provisions in the
First Lien Intercreditor Agreement, have the sole and exclusive right (i) to be
named as additional insured and loss payee under any insurance policies
maintained from time to time by any Loan Party (except that the Third Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second or third lien status, as applicable, is identified
in a manner reasonably satisfactory to the Second Priority Representative);
(ii) to adjust or settle any insurance policy or claim covering the Common
Collateral in the event of any loss thereunder in accordance with the terms of
the Second Priority Documents and (iii) to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral in accordance
with the terms of the Second Priority Documents.
     SECTION 5. INSOLVENCY PROCEEDINGS.
     5.1 Filing of Motions. Until the Second Priority Obligations Payment Date
has occurred, each Third Priority Representative, on behalf of itself and the
other Third Priority Secured Parties it represents, agrees that no Third
Priority Secured Party shall, in or in connection with any Insolvency Proceeding
involving any Loan Party, file any pleadings or motions, take any position at
any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case that (a) violates, or is prohibited by, this Section 5
(or, in the absence of an Insolvency Proceeding, otherwise would violate or be
prohibited by this Agreement), (b) asserts any right, benefit or privilege that
arises in favor of the Third Priority Representatives or Third Priority Secured
Parties, in whole or in part, as a result of their interest in the Common
Collateral or in the Third Priority Liens (unless the assertion of such right is
expressly permitted by this Agreement) or (c) challenges the validity, priority,
enforceability or voidability of any Liens or claims held by the Second Priority
Representative or any other Second Priority Secured Party, or

10



--------------------------------------------------------------------------------



 



the extent to which the Second Priority Obligations constitute secured claims
under Section 506(a) of the Bankruptcy Code or otherwise; provided that the
Third Priority Representatives may file a proofs of claim in an Insolvency
Proceeding involving any Loan Party, subject to the limitations contained in
this Agreement and only if consistent with the terms and the limitations on the
Third Priority Representatives imposed hereby.
     5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the Second Priority Representative or any of the other Second
Priority Secured Parties desire to consent (or not object) to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “DIP
Financing”), then each Third Priority Representative agrees, on behalf of itself
and the other Third Priority Secured Parties it represents, that each Third
Priority Secured Party (a) will be deemed to have consented to, will raise no
objection to, nor support any other Person objecting to, the use of such cash
collateral or to such DIP Financing, (b) will not request or accept adequate
protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in paragraph 5.4 below and
(c) will subordinate (and will be deemed hereunder to have subordinated) the
Third Priority Liens (i) to such DIP Financing on the same terms as the Second
Priority Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection
provided to the Second Priority Secured Parties and (iii) to any “carve-out”
agreed to by the Second Priority Representative or the other Second Priority
Secured Parties, and (d) agrees that notice received two calendar days prior to
the entry of an order approving such usage of cash collateral or approving such
financing shall be adequate notice.
     5.3 Relief From the Automatic Stay. Each Third Priority Representative, on
behalf of itself and the other Third Priority Secured Parties it represents,
agrees that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Common Collateral, without the prior
written consent of the Second Priority Representative.
     5.4 Adequate Protection. Each Third Priority Representative, on behalf of
itself and the other Third Priority Secured Parties it represents, agrees that
none of them shall object, contest, or support any other Person objecting to or
contesting, (a) any request by the Second Priority Representative or the other
Second Priority Secured Parties for adequate protection or any adequate
protection provided to the Second Priority Representative or the other Second
Priority Secured Parties or (b) any objection by the Second Priority
Representative or any other Second Priority Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (c) the payment of interest, fees, expenses or other amounts to the Second
Priority Representative or any other Second Priority Secured Party under Section
506(b) or 506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything
contained in this Section and in Section 5.2(b) (but subject to all other
provisions of this Agreement, including, without limitation, Sections 5.2(a) and
5.3), in any Insolvency Proceeding, (i) if the Second Priority Secured Parties
(or any subset thereof) are granted adequate protection consisting of additional
collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the Second Priority Secured Parties do not object to the
adequate protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral each Third Priority Representative, on
behalf of itself and any of the Third Priority Secured Parties it represents,
may seek or accept adequate protection consisting solely of (x) a replacement
Lien on the same additional collateral, subordinated to the Liens securing the
Second Priority Obligations and such DIP Financing on the same basis as the
other Liens securing the Third Priority Obligations are so subordinated to the
Second Priority Obligations under this Agreement and (y) superpriority claims
junior in all respects to the superpriority claims granted to the Second
Priority Secured Parties, provided, however, that each Third Priority
Representatives shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the Third Priority Secured Parties
it represents, in any stipulation and/or order granting such adequate
protection, that such

11



--------------------------------------------------------------------------------



 



junior superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(ii) in the event either Third Priority Representative, on behalf of itself and
the Third Priority Secured Parties it represents, seeks or accepts adequate
protection in accordance with clause (i) above and such adequate protection is
granted in the form of additional collateral, then each Third Priority
Representative, on behalf of itself and the other Third Priority Secured Parties
it represents, agrees that the Second Priority Representative shall also be
granted a senior Lien on such additional collateral as security for the Second
Priority Obligations and any such DIP Financing and that any Lien on such
additional collateral securing the Third Priority Obligations shall be
subordinated to the Liens on such collateral securing the Second Priority
Obligations and any such DIP Financing (and all Obligations relating thereto)
and any other Liens granted to the Second Priority Secured Parties as adequate
protection, with such subordination to be on the same terms that the other Liens
securing the Third Priority Obligations are subordinated to such Second Priority
Obligations under this Agreement. Each Third Priority Representative, on behalf
of itself and the other Third Priority Secured Parties it represents agrees that
except as expressly set forth in this Section none of them shall seek or accept
adequate protection without the prior written consent of the Second Priority
Representative.
     5.5 Avoidance Issues. If any Second Priority Secured Party is required in
any Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay
to the estate of any Loan Party, because such amount was avoided or ordered to
be paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Second Priority Obligations shall be reinstated to the
extent of such Recovery and deemed to be outstanding as if such payment had not
occurred and the Second Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Third Priority Secured Parties
agree that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
     5.6 Asset Dispositions in an Insolvency Proceeding. No Third Priority
Representative nor any other Third Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by any of the Second Priority Secured
Parties, and the Third Priority Representatives and each other Third Priority
Secured Party will be deemed to have consented under Section 363 of the
Bankruptcy Code (and otherwise) to any sale supported by any of the Second
Priority Secured Parties and to have released their Liens on such assets.
     5.7 Separate Grants of Security and Separate Classification. Each Third
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the Second Priority Security Documents and the Third Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Third Priority Obligations are fundamentally different from the
Second Priority Obligations and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the Second Priority Secured Parties
and Third Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
Third secured claims), then the Third Priority Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Loan Parties in
respect of the Common Collateral, with the effect being that, to the extent that
the aggregate value of the Common Collateral is sufficient (for this purpose
ignoring all claims held by the

12



--------------------------------------------------------------------------------



 



Third Priority Secured Parties), the Second Priority Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Third Secured Priority Secured Parties. The Third Priority
Secured Parties hereby acknowledge and agree to turn over to the Second Priority
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of the preceding sentence, even if such
turnover has the effect of reducing the claim or recovery of the Third Priority
Secured Parties.
     5.8 No Waivers of Rights of Second Priority Secured Parties. Except as set
forth in the proviso in Section 5.1, nothing contained herein shall prohibit or
in any way limit the Second Priority Representative or any other Second Priority
Secured Party from objecting in any Insolvency Proceeding or otherwise to any
action taken by any Third Priority Secured Party, including the seeking by any
Third Priority Secured Party of adequate protection (except as provided in
Section 5.4) or the asserting by any Third Priority Secured Party of any of its
rights and remedies under the Third Priority Documents or otherwise.
     5.9 Plans of Reorganization. No Third Priority Secured Party shall support
or vote in favor of any plan of reorganization (and each shall be deemed to have
voted to reject any plan of reorganization) unless such plan (a) pays off, in
cash in full, all Second Priority Obligations or (b) is accepted by the class of
holders of Second Priority Obligations voting thereon and is supported by the
Second Priority Representative.
     5.10 Other Matters. To the extent that a Third Priority Representative or
any Third Priority Secured Party has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code with respect to any of the Common Collateral,
each Third Priority Representative, on behalf of itself and the other Third
Priority Secured Parties it represents, agrees not to assert any of such rights
without the prior written consent of the Second Priority Representative unless
expressly permitted to do so hereunder; provided that if requested by the Second
Priority Representative, the Third Priority Representatives shall timely
exercise such rights in the manner requested by the Second Priority
Representative, including any rights to payments in respect of such rights.
     5.11 Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
     SECTION 6. THIRD PRIORITY DOCUMENTS AND SECOND PRIORITY DOCUMENTS.
     (a) Each Loan Party and each Third Priority Representative, on behalf of
itself and the Third Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Third
Priority Documents that would conflict with or violate this Agreement.
     (b) Each Loan Party and the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Second
Priority Documents that would conflict with or violate this Agreement.
     (c) In the event the Second Priority Representative enters into any
amendment, waiver or consent in respect of any of the Second Priority Security
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Second Priority
Security Document or changing in any manner the rights of any parties
thereunder, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Third Priority Security Document
without the consent of or action by any Third Priority Secured Party (with all
such amendments, waivers and modifications subject to the terms hereof);
provided that (other than with

13



--------------------------------------------------------------------------------



 



respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Third Priority Agreements), (a) no such amendment,
waiver or consent shall have the effect of removing assets subject to the Lien
of any Third Priority Security Document, except to the extent that a release of
such Lien is permitted by Section 4.2 and provided there is a corresponding
release of the Lien securing the Second Priority Obligations, (b) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Third Priority Secured Parties and does not affect the Second Priority
Secured Parties in a like or similar manner shall not apply to the Third
Priority Security Documents without the consent of the Third Priority
Representatives and (c) notice of such amendment, waiver or consent shall be
given to the Third Priority Representatives no later than 30 days after its
effectiveness, provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.
     SECTION 7. RELIANCE; WAIVERS; ETC.
     7.1 Reliance. The Second Priority Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. Each Third Priority
Representative, on behalf of itself and the other Third Priority Secured Parties
it represents, expressly waives all notice of the acceptance of and reliance on
this Agreement by the Second Priority Secured Parties. The Third Priority
Documents are deemed to have been executed and delivered and all extensions of
credit thereunder are deemed to have been made or incurred, in reliance upon
this Agreement. The Second Priority Representative expressly waives all notices
of the acceptance of and reliance by the Third Priority Representatives and the
other Third Priority Secured Parties.
     7.2 No Warranties or Liability. The Third Priority Representatives and the
Second Priority Representative acknowledge and agree that none has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other Second Priority
Document or any Third Priority Document. Except as otherwise provided in this
Agreement, the Third Priority Representatives and the Second Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.
     7.3 No Waivers. No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the Second Priority Documents or
the Third Priority Documents.
     SECTION 8. OBLIGATIONS UNCONDITIONAL.
     8.1 Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the Third Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
     (a) any lack of validity or enforceability of any Second Priority Document
or any Second Priority Liens;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document;

14



--------------------------------------------------------------------------------



 



     (c) prior to the Second Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non-perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
Second Priority Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Second
Priority Obligations, or of any of the Third Priority Representatives, or any
Loan Party, to the extent applicable, in respect of this Agreement (other than
payment in full).
     8.2 Third Priority Obligations Unconditional. All rights and interests of
the Third Priority Secured Parties hereunder, and all agreements and obligations
of the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any Third Priority Document
or any Third Priority Liens;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Third Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Third Priority
Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Third Priority Obligations or any guarantee or guaranty
thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Third Priority
Obligations or any Second Priority Secured Party in respect of this Agreement
(other than payment in full).
     SECTION 9. MISCELLANEOUS.
     9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Second Priority Document or any Third
Priority Document, the provisions of this Agreement shall govern.
     9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the Second
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the Second Priority Secured Parties and the Third Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, Borrower or any other Loan Party
on the faith hereof.
     9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Second Priority Representative, the Third Priority
Representatives and the Borrowers.
     (b) It is understood that the Second Priority Representative, the Second
Priority Representative and the Third Priority Representative, without the
consent of any other Second Priority Secured Party or

15



--------------------------------------------------------------------------------



 



Third Priority Secured Party, may in their discretion determine that a
supplemental agreement (which make take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become Second Priority Obligations or Third Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes Second Priority Obligations or Third Priority
Obligations, provided, that such Additional Debt is permitted to be incurred by
the Second Priority Agreement, the Second Priority Agreement and the Third
Priority Agreement then extant, and is permitted by said Agreements to be
subject to the provisions of this Agreement as Second Priority Obligations or
Third Priority Obligations, as applicable.
     9.4 Information Concerning Financial Condition of the Company and the other
Loan Parties. Each of the Third Priority Representatives and the Second Priority
Representative hereby assumes responsibility for keeping itself informed of the
financial condition of the Company and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the Second Priority
Obligations or the Third Priority Obligations. The Third Priority
Representatives and the Second Priority Representative hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Third
Priority Representatives or the Second Priority Representative, in their sole
discretion, undertake at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
     9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.
     9.6 Submission to Jurisdiction. (a) Each Second Priority Secured Party,
each Third Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any federal or state court sitting in or with jurisdiction over
the State of New York, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement, or for recognition
or enforcement of any judgment, and each such party hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in the State of New York or, to the
extent permitted by law, in such Federal court. Each such party agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the any
Second Priority Secured Party or Third Priority Secured Party may otherwise have
to bring any action or proceeding against any Loan Party or its properties in
the courts of any jurisdiction.
     (b) Each Second Priority Secured Party, each Third Priority Secured Party
and each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so (i) any objection it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.7. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     9.7 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served,

16



--------------------------------------------------------------------------------



 



telecopied, or sent by overnight express courier service or United States mail
and shall be deemed to have been given when delivered in person or by courier
service, upon receipt of a telecopy or five days after deposit in the United
States mail (certified, with postage prepaid and properly addressed). For the
purposes hereof, the addresses of the parties hereto (until notice of a change
thereof is delivered as provided in this Section) shall be as set forth below
each party’s name on the signature pages hereof, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.
     9.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the Second Priority
Secured Parties and Third Priority Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Common Collateral.
     9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
     9.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     9.11 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
     9.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     9.13 Additional Loan Parties. Each Person that becomes a Loan Party after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of a Loan Party Joinder Agreement in the form of
Exhibit D to the Second Priority Agreement.
     9.14 Capacity as Representative. For the avoidance of doubt it is
understood and agreed that the Third Priority Representative is not a party to
any Second Priority Documents other than this Agreement, and except as provided
in this Agreement, is not bound by any of their terms nor has any obligations
(express or implied) under any such documents, is not deemed to have any
knowledge related thereto and will not be required to refer to any such
agreements for any reason whatsoever.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            Credit Suisse, Cayman Islands Branch,

as Second Priority Representative for and on behalf
of the Second Priority Secured Parties
      By:   /s/ Karim Blasetti         Name:   Karim Blasetti        Title:  
Vice President            By:   /s/ Mikhail Faybusovich         Name:   Mikhail
Faybusovich        Title:   Vice President   

Address for Notices:
One Madison Avenue
New York, NY 10010
Attention: Agency Manager
Telecopy: (212) 322-2291
[Signature Page to the Intercreditor Agreement — Second Lien]

 



--------------------------------------------------------------------------------



 



            U.S. Bank National Association,
as Third Priority Representative for and on behalf of
the Third Priority Secured Parties
      By:   /s/ Richard Prokosch         Name:   Richard Prokosch       
Title:   Vice President     

Address for Notices:
EP-MN-WS3C
60 Livingston Avenue
St. Paul, MN 55107
Attn: Commercial Vehicle Administrator
Telecopy: (651) 495-8097
[Signature Page to the Intercreditor Agreement — Second Lien]

 



--------------------------------------------------------------------------------



 



                  BORROWERS:    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:
Name:   /s/ Chad M. Utrup
 
Chad M. Utrup    
 
  Title:
Address:   Chief Financial Officer    
 
      7800 Walton Parkway
New Albany, OH 43054
Attn: Chief Financial Officer
Telecopy: (614) 289-5365    
 
                NATIONAL SEATING COMPANY
CVG CS LLC
MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVG OREGON, LLC
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC
CVG LOGISTICS, LLC    
 
           
 
  By:
Name:   /s/ Chad M. Utrup
 
Chad M. Utrup    
 
  Title:   Chief Financial Officer    

[Signature Page to the Intercreditor Agreement — Second Lien]

 